Citation Nr: 1019081	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-04 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 30, 1968 to 
March 26, 1972; from October 21, 1980 to October 20, 1985; 
from June 30, 1991 to January 6, 1992, and from June 3, 2005 
to July 29, 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
citing a lack of new and material evidence.

The Veteran appeared before the undersigned for a hearing at 
the RO in April 2010.  A transcript is of record.

The Veteran's claim for service connection for bilateral 
hearing loss was denied in unappealed rating decisions issued 
in September 1999 and June 2005.  Those decisions considered 
only service treatment records for the period from September 
to December 1991.  The claims file indicates that VA 
subsequently received relevant service treatment records 
dates as early as December 1968.

When VA receives relevant service records that were in 
existence at the time of prior decisions, but were not of 
record, it will adjudicate the claim without regard to the 
prior denials.  38 C.F.R. § 3.156(c) (2009).  The Veteran's 
current claim is, therefore, being adjudicated without regard 
to the prior denials.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be advised 
if further action is required on his part.



REMAND

VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim. See also 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2009).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss. Hensley v. Brown, 5 Vet. App. 155 (1993) (citing 
Current Medical Diagnosis & Treatment, Stephen A. Schroeder, 
et. al. eds., at 110-11 (1988)).

Service treatment records indicate that on examination for 
separation from service in March 1972, the Veteran had 
hearing loss as defined by VA in both ears.  In December 
1991, the Veteran underwent an audiogram, which did not 
indicate a hearing loss for VA purposes; however, a June 2007 
service treatment record shows findings indicative of hearing 
loss as defined by VA. 38 C.F.R. § 3.385.  The Veteran has 
reported noise exposure in service, especially during his 
participation in the first Gulf War.

The Veteran has been afforded VA examinations, to include 
examinations in October 1998 and December 2004.  The 
examiners who conducted these examinations determined the 
test results were not reliable and suggestive of a functional 
overlay.  

A December 2007 VA treatment record shows that the Veteran 
was afforded an audiology consultation.  The examiner 
reported the Veteran's reliability was poor and that after 
re-instruction, his thresholds increased.  The examination 
indicated hearing loss, however, the audiologist did not 
report whether the hearing loss met VA requirements or was 
related to service.  

It is unclear from the current record whether the Veteran has 
current hearing loss as defined in 38 C.F.R. § 3.385, and if 
so whether it is related to service.  In view of the recently 
discovered service treatment records and the previous VA 
examinations, both of which indicate a deterioration of the 
Veteran's hearing, an additional VA examination is needed.

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran a VA hearing 
examination to obtain an opinion as to 
whether the Veteran has a current hearing 
loss related noise exposure or the hearing 
loss reported at times in service.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum. All indicated 
testing should be conducted.

The examiner should provide an opinion as 
to whether the Veteran has had hearing 
loss as defined by VA at any time since 
September 1998; and if so, whether it is 
at least as likely as not (50 percent 
probability or more) is the result of 
noise exposure or other event in service.  
The examiner should provide a rationale 
for this opinion.  

The examiner should acknowledge the 
Veteran's reports of his history and 
symptoms, including his reports of in-
service noise exposure and the findings of 
hearing loss on hearing examinations in 
1972 and 2007, and the H-1 profile 
provided in 1991.

If the examiner is unable to obtain 
reliable audiometric data, he/she should 
use available data in the file to provide 
the requested opinions or should state why 
use of this data is not appropriate.  The 
opinion should be supported by adequate 
rationale.

2. The agency of original jurisdiction 
(AOJ) should review the examination report 
to ensure that it contains all findings 
and opinions requested in this remand.

3. If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





